      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 ORLANDO CALVO-PINO,

               Plaintiff,

               v.                                                   Case No. 20-2044-JAR-GEB

 MATTHEW R. WEIDL, et al.,

               Defendants.


                                     MEMORANDUM AND ORDER

       Plaintiff Orlando Calvo-Pino brings this civil rights action against Defendants Officer

Matthew R. Weidl, Lawrence Interim Chief of Police Anthony Brixius, Douglas County Sheriff

Randy Roberts, and the City of Lawrence, Kansas. Plaintiff alleges individual capacity claims

against Officer Weidl and official capacity claims against the remaining Defendants. This matter

is before the Court on Motions to Dismiss (Docs. 55, 58) the official capacity claims for failure

to state a claim upon which relief can be granted filed by Sheriff Roberts, Interim Chief Brixius,

and the City. The motions are fully briefed, and the Court is prepared to rule. As described

more fully below, the Court grants in part and denies in part the motions to dismiss the official

capacity claims alleged in the Second Amended Complaint.

I.     Legal Standard

       To pass muster under Fed. R. Civ. P. 12(b)(6), “the complaint must give the court reason

to believe that this plaintiff has a reasonable likelihood of mustering factual support for these

claims.”1 The plausibility standard does not require a showing of probability that a defendant




       1
           Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
       Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 2 of 12




has acted unlawfully, but requires more than “a sheer possibility.”2 “[M]ere ‘labels and

conclusions,’ and ‘a formulaic recitation of the elements of a cause of action’ will not suffice; a

plaintiff must offer specific factual allegations to support each claim.”3 Finally, the Court must

accept the nonmoving party’s factual allegations as true and may not dismiss on the ground that

it appears unlikely the allegations can be proven.4

        The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but]

we ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”5 Thus,

the court must first determine if the allegations are factual and entitled to an assumption of truth,

or merely legal conclusions that are not entitled to an assumption of truth.6 Second, the court

must determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”7 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”8 “While the [Rule] 12(b)(6) standard does not require that Plaintiff

establish a prima facie case in [the] complaint, the elements of each alleged cause of action help

to determine whether Plaintiff has set forth a plausible claim.”9




        2
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        3
         Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).
        4
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
        5
            Id.
        6
            Id. at 679.
        7
            Id.
        8
            Id. at 678.
        9
            Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).




                                                           2
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 3 of 12




II.    Facts Alleged in the Second Amended Complaint

       The following material facts are alleged in the Second Amended Complaint (“SAC”) and

assumed to be true for purposes of deciding this motion.

       Defendant Matthew Weidl is a police officer employed by the City of Lawrence, Kansas

(“the City”) Police Department. Officer Weidl was assigned to the Lawrence/Douglas County

Drug Enforcement Unit (“LDCDEU”), which includes officers from both the Lawrence Police

Department (“LPD”) and the Douglas County Sheriff’s Office (“DCS”). The LDCDEU is a joint

venture governed by a Memorandum of Understanding (“MOU”). The officers in this unit are

cross-deputized; they work under the direction and supervision of commander-level officers

from both agencies and are subject to LDCDEU rules, regulations, and training. Duties of

LDCDEU officers are divided under the MOU—DCS deputies work undercover in unmarked

law enforcement vehicles and do not conduct traffic stops, while LPD officers are uniformed,

drive marked law enforcement vehicles, and make traffic stops for purposes of interdicting

illegal drug activities. Revenues received from forfeitures by the LDCDEU are shared between

the LPD and the DCS, with some revenues also provided to the Douglas County District

Attorney and to the LDCDEU’s own budget.

       On February 2, 2018, shortly before 2:00 a.m., Plaintiff was driving his vehicle west on I-

70 when he passed Officer Weidl, who was on patrol. After passing the officer’s vehicle,

Plaintiff signaled and moved into Officer Weidl’s lane before Weidl considered the lane change

to be safe. Officer Weidl followed Plaintiff for two miles and then initiated a traffic stop.

Plaintiff, a Spanish speaker who knew little English, provided his Colorado driver’s license and

rental car documentation. Due to this language barrier, Officer Weidl asked Plaintiff back to his




                                                 3
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 4 of 12




patrol car so that they could call an interpreter. Plaintiff agreed, joined Officer Weidl in the

patrol car, and an interpreter promptly joined them by phone.

       Officer Weidl eventually instructed the interpreter to explain that Plaintiff would be given

only a written warning, and that his assistance was only needed to get basic information correct.

Officer Weidl then spent roughly ten more minutes questioning Plaintiff in detail about his

family and where he had traveled. Officer Weidl ultimately returned Plaintiff’s information, but

as Plaintiff was walking back to his car, Officer Weidl re-engaged him by asking if he could ask

further questions and search the vehicle. Plaintiff gave permission, and Officer Weidl—

eventually joined by another officer—searched the vehicle. The officers observed a satchel

hanging from the driver’s seat that contained a pistol and notebook with numbers. They found

currency in a bag of dog food.

       Officer Weidl then gave Miranda warnings to Plaintiff and Plaintiff agreed to speak with

him, informing the officers that the money was from the sale of horses some days before.

Officer Weidl ultimately arrested Plaintiff and took him to the Investigations and Training

Center in Lawrence for further processing and assistance. Plaintiff was charged with Unlawful

Acts Involving Proceeds Derived from Violations of K.S.A. §§ 21-5701 through 21-5717, a drug

severity level 4 felony. Plaintiff obtained defense counsel and eventually moved to suppress all

evidence obtained after Officer Weidl announced his intent to give Plaintiff only a warning. A

Douglas County District Court granted the motion, finding Officer Weidl lacked reasonable

suspicion to prolong the traffic stop.

       No LPD or DCS supervisor of Officer Weidl instructed or counseled him on how to

avoid unlawful prolonged detentions after a traffic stop. In addition, no supervisor ever checked

Officer Weidl or monitored his law enforcement activities to determine whether he was avoiding




                                                  4
       Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 5 of 12




unlawful prolonged traffic stops during his highway drug interdiction duties, or whether he was

improperly compromising the voluntary nature of traffic stops.

         Neither LPD nor DCS supervisors (1) monitored and supervised LDCDEU officers

conducting traffic stops as part of their highway drug interdiction activities; (2) made any

inquiries, formal or informal, to determine whether or not LDCDEU officers were engaging in

unlawfully prolonged traffic stops; (3) promulgated policies and practices to guide officers

conducting drug interdiction traffic stops about how to avoid prolonged detentions; or (4) made

efforts to determine whether Officer Weidl had been trained on how to avoid unlawfully

prolonged traffic stops or nonconsensual interrogations. The City, Interim Chief Brixius and

Sheriff Roberts failed to take these actions despite their awareness of legal precedent establishing

how to conduct traffic stop interrogations that did not run afoul of the Fourth Amendment.

Specifically, they were aware of national and state cases establishing that conduct similar to

Officer Weidl’s in this case was unconstitutional.

III.     Discussion

         This Court previously dismissed the official capacity claims alleged against the former

Douglas County Sheriff, Sheriff McGovern, for failure to set forth a plausible claim of municipal

liability. Plaintiff subsequently filed the SAC, reasserting official capacity claims against the

new Douglas County Sheriff, Sheriff Roberts, and substituting Interim Chief Brixius for the

previous LPD Chief. Suing Sheriff Roberts and Interim Chief Brixius in their official capacities

“is essentially another way of pleading an action against the county or municipality [he]

represent[s].”10 Similar to the First Amended Complaint, the SAC purportedly alleges two




         10
            Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010) (first citing Monell v. Dep’t of Soc. Servs. Of
N.Y., 436 U.S. 658, 690 n.55 (1978); then citing Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)).




                                                          5
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 6 of 12




official capacity claims. Count IV alleges a failure-to-train claim against the City, Sheriff

Roberts, and Interim Chief Brixius; and Count V alleges an official-capacity claim against the

City, Sheriff Roberts, and Interim Chief Brixius based on the City’s “official policies,

procedures, practices, customs, and usages or inadequate policies and procedure.”11

       Under Monell v. Department of Social Services of the City of New York,12 an injured

plaintiff may hold a municipal entity liable “when execution of a government’s policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury.”13 The claim has three general requirements: (1) an underlying

injury to a constitutional right of the plaintiff; (2) a municipal policy or custom, and (3) a direct

causal link between the policy or custom and the injury.14 Defendants do not dispute that

Plaintiff adequately alleged an underlying constitutional violation by Officer Weidl. As with the

last motion to dismiss, these motions address the second prong of municipal liability—whether

Plaintiff sufficiently alleges a municipal policy or custom that caused his injuries.

       B.          Policy or Custom Standard

       A plaintiff may demonstrate a “municipal policy or custom” in one of several ways:

                   (1) “a formal regulation or policy statement”; (2) an informal
                   custom “amount[ing] to a ‘widespread practice that, although not
                   authorized by written law or express policy, is so permanent and
                   well settled as to constitute a custom or usage with the force of
                   law’”; (3) “the decisions of employees with final policymaking
                   authority”; (4) “the ratification by such final policymakers of
                   decisions—and the basis for them—of subordinates to whom the
                   authority was delegated subject to these policymakers’ review and
                   approval”; or (5) the “failure to adequately train or supervise



       11
            Doc. 54 ¶ 76.
       12
            436 U.S. 658 (1978).
       13
            Id. at 694.
       14
            See Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013).




                                                         6
       Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 7 of 12




                    employees, so long as that failure results from ‘deliberate
                    indifference’ to the injuries that may be caused.”15

However, Monell claims are not meant to create respondeat superior liability for every

constitutional violation that may involve a municipal employee.16 Ordinarily, a single incident

of unconstitutional behavior is insufficient to impose municipal liability.17

         “A municipality’s culpability for a deprivation of rights is at its most tenuous where a

claim turns on a failure to train.”18 Because theories alleging failure to train or supervise are “far

more nebulous” than other policy-based claims, a plaintiff must show that an alleged failure to

train amounted to “deliberate indifference to the rights of persons with whom the [untrained

employee] came into contact.”19 Whether styled as training, supervision, or policy, “[w]hen the

asserted policy consists of the failure to act,” the claim remains subject to the deliberate

indifference standard.20 Under the “deliberate indifference” standard, “[a] pattern of similar

constitutional violations by untrained employees is ‘ordinarily necessary.’”21 “Evidence of ‘a

pre-existing pattern of violations’ is only unnecessary ‘in a narrow range of circumstances,’

‘however rare,’ in which ‘the unconstitutional consequences of a failure to train’ are ‘highly

predictable’ and ‘patently obvious.’”22


       15
          Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (alteration in original) (quoting
Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1189–90 (10th Cir. 2010)).
         16
              Monell, 436 U.S. at 691.
         17
              See Butler v. City of Norman, 992 F.2d 1053, 1055 (10th Cir. 1993).
         18
              Connick v. Thompson, 563 U.S. 51, 61 (2011).
         19
              Id. (alteration in original) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).
         20
            Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993) (discussing deliberate indifference standard
in the context of failure-to-adopt policy claims).
         21
              Connick, 563 U.S. at 62 (quoting Bd. of Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997)).
         22
           Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1285 (10th Cir. 2019) (quoting Connick, 563 U.S. at
62–64); see City of Canton, 489 U.S. at 389 (“‘[M]unicipal liability under § 1983 attaches where—and only
where—a deliberate choice to follow a course of action is made from among various alternatives’ by city
policymakers.”).




                                                             7
       Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 8 of 12




         C.         Sufficiency of Allegations in the SAC

                    1.        Official Policy, Procedure, Practice, Custom, or Usage

         In Count V, Plaintiff asserts a claim based on “official” policy, procedure, practice,

custom or usage. Alternatively, Plaintiff alleges that there were inadequate policies and

procedures in place to guard against Officer Weidl’s conduct. Plaintiff’s claim in Count V based

on policy or custom falls short for the same reasons identified in the Court’s last order. Plaintiff

states that there are “certain policies, procedures, practices, customs, and usages relating to the

failures or actions of officers assigned to the LDCDEU” relating to prolonged detentions during

traffic stops, unlawfully searching vehicles after obtaining coerced consent, and making unlawful

arrests without probable cause during traffic stops.23 But Plaintiff does not point to any

particular policy (in the MOU or elsewhere), any pattern of misconduct within any of the

departments supervised by these Defendants, or any informal policy or custom that he has

learned about through another source.24 Instead, Plaintiff stands on conclusory assertions to

meet this element of his claim, which do not suffice. Thus, Plaintiff fails to sufficiently allege a

a Monell claim based on policy, procedure, practice, custom, or usage.


         23
              Doc. 54 ¶ 77.
         24
            See Griego v. City of Albuquerque, 100 F. Supp. 3d 1192, 1213 (D.N.M. 2015) (“With formal or written
policies, satisfying this pleading standard is easy; the plaintiff can simply allege what the policy is and where it is
codified. With informal, unwritten policies, customs, or practices, the plaintiff can plead either a pattern of multiple
similar instances of misconduct . . . or use other evidence, such as [] police officers’ statements attesting to the
policy’s existence.”); see also, e.g., Sherman v. Klenke, 653 F. App’x 580, 593 (10th Cir. 2016) (finding assertion of
a policy standing alone was “wholly conclusory” and would not survive a motion to dismiss); Ward v. City of
Hobbs, 398 F. Supp. 3d 991, 1041 (D.N.M. 2019) (“at the pleading stage, the existence of a Monell policy is a
conclusion up to which a plaintiff must build, rather than a fact that a plaintiff may baldly assert.”); Granato v. City
& Cnty. of Denver, No. 11-cv-00304-MSK-BNB, 2011 WL 3820730, at *8 (D. Colo. Aug. 30, 2011) (dismissing
complaint because it provided only conclusory allegations and failed to identify “precisely what particular custom or
policy” of the municipality the individual defendant was acting pursuant to, nor how that custom or policy acted to
cause the individual defendant to violate the plaintiff’s rights).




                                                           8
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 9 of 12




                  2.        Final Policymakers and Ratification

       Plaintiff also attempts to shoehorn a theory of final policymaker decision-making or

ratification in Count V paragraphs 79–81, but again, these assertions are conclusory. Assuming

as true that the municipal Defendants have authority to recommend or pass policies or practices

that would have provided Officer Weidl with better training is not sufficient to show that these

Defendants in fact made or ratified a decision as final policymakers that caused the constitutional

violation. Accordingly, Plaintiff fails to allege a constitutional violation based on final policy

decisionmaking or ratification.

                  3.        Failure to Train and Supervise

       The remainder of Plaintiff’s official capacity allegations in Counts IV and V rest on the

theory that Defendants’ lack of or inadequate training and/or supervision caused the underlying

constitutional violation by Officer Weidl. Such allegations are subject to the deliberate

indifference standard. Therefore, Plaintiff must either allege a pattern of similar constitutional

violations by untrained employees, or that this is one of the rare circumstances where despite

such a pattern, the unconstitutional consequences of Defendants’ failure to train are “highly

predictable” and “patently obvious.”25

       Like the First Amended Complaint, the SAC lacks factual allegations of a pattern of

similar constitutional violations by LPD, DCS employees, or LDCDEU officers. Plaintiff’s

allegation that Defendants were aware of “unconstitutional and widespread . . . cases throughout

Kansas suppressing evidence . . . ‘under strikingly similar circumstances,’” is not sufficient to


       25
            See, e.g., Waller, 932 F.3d at 1285.




                                                   9
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 10 of 12




show a pattern of similar constitutional violations for purposes of deliberate indifference.26 First,

similar constitutional violations outside of the LPD, DCS, or LDCEEU are not relevant to the

question of whether these municipal Defendants were deliberately indifferent to the known or

obvious risk that officers supervised by them would commit similar unconstitutional conduct.27

Second, the deliberate indifference standard is not whether the municipal defendants are on

notice of the governing legal standards. The standard is whether they are on notice that their

failure to train “is deficient in a particular respect.”28 Otherwise, “decisionmakers can hardly be

said to have deliberately chosen a training program that will cause violations of constitutional

rights.”29 There are no allegations that Officer Weidl in particular, or LDCDEU officers in

general, had a pattern of prolonging traffic stops without the reasonable suspicion required under

the Fourth Amendment.

        Without a pattern of constitutional violations, Plaintiff must allege facts demonstrating

that this is one of the rare circumstances where the consequences of the failure to train are

obvious. Defendants assert without analysis that Plaintiff fails to meet this standard. The

Supreme Court has described the obviousness standard as follows:

                           In Canton, the Court left open the possibility that, “in a
                   narrow range of circumstances,” a pattern of similar violations
                   might not be necessary to show deliberate indifference. The Court
                   posed the hypothetical example of a city that arms its police force
                   with firearms and deploys the armed officers into the public to
                   capture fleeing felons without training the officers in the
                   constitutional limitation on the use of deadly force. Given the
                   known frequency with which police attempt to arrest fleeing felons
                   and the “predictability that an officer lacking specific tools to

        26
           See Doc. 54 at 13–14 (listing cases suppressing evidence stemming from traffic stops by officers with the
Kansas Highway Patrol, Junction City Police Department, Geary County Sheriff’s Department, and the Topeka
Police Department).
        27
             Waller, 932 F.3d at 1286.
        28
             Id. at 1285 (quoting Connick, 563 U.S. at 62).
        29
             Id.




                                                          10
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 11 of 12




                   handle that situation will violate citizens’ rights,” the Court
                   theorized that a city's decision not to train the officers about
                   constitutional limits on the use of deadly force could reflect the
                   city’s deliberate indifference to the “highly predictable
                   consequence,” namely, violations of constitutional rights. The
                   Court sought not to foreclose the possibility, however rare, that the
                   unconstitutional consequences of failing to train could be so
                   patently obvious that a city could be liable under § 1983 without
                   proof of a pre-existing pattern of violations.30

        Here, the SAC alleges that (1) LPD officers within the LDCDEU drove marked law

enforcement vehicles and made traffic stops for the purpose of drug interdiction; (2) binding

caselaw established the illegality of prolonged traffic stops similar to Officer Weidl’s prolonged

stop of Plaintiff’s vehicle in February 2018;31 and (3) none of the municipal defendants had

policies or practices in place to guide officers like Officer Weidl on the factors they must

consider when deciding whether to prolong a traffic stop. Because the municipal Defendants

wholly failed to monitor, supervise, inquire, or devise written or unwritten policies and practices

to guide their officers’ conduct during traffic stops, Plaintiff argues that the ensuing

constitutional violation was highly predictable.

        The Court agrees that, at this stage, the SAC presents enough facts suggesting this is one

of the rare circumstances where a pattern of similar unconstitutional conduct by untrained

officers is not necessary. The Court must assume as true at the pleading stage that the municipal

defendants provided no training on the factors that should have guided Officer Weidl’s traffic

stop. According to the SAC, the LPD officers that are part of the LDCDEU unit are expected to

conduct traffic stops for purposes of drug interdiction. Therefore, a complete lack of training on

the Fourth Amendment standards that govern such conduct would predictably lead to


        30
           Connick, 563 U.S. at 63–64 (quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 409 (1997)) (citing
City of Canton v. Harris, 489 U.S. 378, 390 (1989)).
        31
             See, e.g., Vasquez v. Lewis, 834 F.3d 1132, 1138–39 (10th Cir. 2016).




                                                          11
      Case 2:20-cv-02044-JAR-GEB Document 77 Filed 01/25/21 Page 12 of 12




constitutional violations. Unlike cases addressing allegations of sexual assault or discrimination,

the factors relevant to an officer’s reasonable suspicion determination during a traffic stop are

not necessarily obvious to an untrained officer.32 Accordingly, the Court denies Defendants’

motions to dismiss as to Plaintiff’s official capacity claims alleging Plaintiff’s constitutional

injury was caused by a failure-to-train or supervise, or by inadequate training or supervision.

         IT IS THEREFORE ORDERED BY THE COURT that Defendants’ Motions to

Dismiss (Docs. 55, 58) the official capacity claims are granted in part and denied in part. The

claims based on lack of or inadequate training and supervision are denied. The motion is

otherwise granted.

         IT IS SO ORDERED.

         Dated: January 25, 2021

                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




         32
            See Waller, 932 F.3d at 1288 (“Even an untrained law enforcement officer should have been well aware
that any use of force in this situation—where a restrained detainee was simply addressing a judge at a hearing in a
polite, calm voice—was inappropriate. This case does not involve technical knowledge or ambiguous ‘gray areas’
in the law that would make it ‘highly predictable’ that a deputy sheriff . . . would need ‘additional specified training’
to know how to handle the situation correctly.” (quoting Connic, 563 U.S. at 71)); Sturdivant v. Blue Valley Unified
Sch. Dist., 469 F. Supp. 3d 1121, 1134 (D. Kan. 2020) (“courts have recognized that the illegality of race
discrimination and retaliation is patently obvious to all and, accordingly, have rejected failure-to-train claims based
on a municipality’s failure to train employees on those topics.”).




                                                           12
